UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1798


NATHANIEL COOPER,

                  Plaintiff - Appellant,

             v.

THE DEPARTMENT OF VETERANS AFFAIRS,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cv-00394-RJC-DSC)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Cooper, Appellant Pro Se. Sidney P. Alexander,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nathaniel       Cooper    appeals      the    district     court’s      order

denying relief on his complaint.                      The district court referred

this       case    to    a     magistrate      judge        pursuant     to    28     U.S.C.

§ 636(b)(1)(B) (2006).                 The magistrate judge recommended that

relief be denied and advised Cooper that failure to file timely

objections to this recommendation could waive appellate review

of     a    district     court        order   based     upon     the    recommendation.

Despite this warning, Cooper failed to make specific objections

to the magistrate judge’s recommendation.

               The      timely    filing      of      specific       objections       to     a

magistrate         judge’s      recommendation        is     necessary        to    preserve

appellate review of the substance of that recommendation when

the        parties      have     been     warned       of     the      consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  “[A]

party . . . waives a right to appellate review of particular

issues       by    failing       to    file   timely        objections        specifically

directed to those issues.”                United States v. Midgette, 478 F.3d

616, 621 (4th Cir. 2007).                Cooper has waived appellate review by

failing       to     timely    file     specific      objections       after       receiving

proper       notice.         Accordingly,     we   affirm      the     judgment      of    the

district court.



                                              2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3